Per Curiam.

The evidence indicates that respondent did not benefit financially from the transactions that serve as the basis of this disciplinary action. Further, it appears that respondent acted neither maliciously nor for gain. Yet, respondent was involved in an obvious conflict of interest situation and there are indications of overreaching in these transactions.
“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach.***” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
Having reviewed the findings of fact of the board, as well *241as the documentation and argument presented to this court, it is found that respondent did violate the above cited provisions of the Code of Professional Responsibility.
We, therefore, confirm the recommendation of the board that respondent, William Gargiulo, be publicly reprimanded. It is so ordered.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.